Citation Nr: 1639874	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.       § 1117.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1991 with service in Southwest Asia from December 1990 to May 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2010, the Board remanded the claims for additional development.  In April 2013, the Board remanded the claims to afford the Veteran the opportunity for a hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in September 2014.  A transcript of the hearing is associated with the claims file.  

In June 2015, the Board in part denied service connection for a lumbar spine disorder and remanded claims for service connection for right ankle and migraine headache disorders for further development. 

The Veteran appealed the denial of service connection for lumbar spine disorder to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated that portion of the Board's decision and remanded the claim for compliance with the instructions in a Joint Motion for Partial Remand.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, best diagnosed as mild lumbar myofascial syndrome with some pelvic bone calcifications, first manifested greater than one year after active service and was not caused or aggravated by any aspect of service including muscle strain during basic training in April 1987 or by a fall from a forklift truck in early 1988. 

2.  The weight of competent, credible, and probative evidence is that the Veteran did not have a chronic headache disorder during service or at any time during the period of the appeal.   

3.  There is no competent, credible, and probative evidence of a right ankle disorder at any time during the period of the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for migraine headaches are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015). 

3.  The criteria for service connection for right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In October 2006, the RO provided notice that met the requirements to substantiate a claim for service connection on a direct and presumptive, but not secondary basis.  The Veteran's representative raised the latter theory in an August 2016 brief to the Board with citations and argument that indicated actual knowledge of the criteria.  

VA obtained the Veteran's service treatment records and post-service VA treatment records through September 2015.  The Veteran identified several sources of private medical care from clinics, hospitals, and individual practitioners.  All records were obtained and considered in rating decisions, statements of the case, and supplemental statements of the case with the following exceptions.  Additional records from North Dallas Primary Care from 2007 to 2014 and from Texas Presbyterian Hospital were submitted by the Veteran in April 2016.  However, these records are either cumulative of records previously considered or are silent for the issues on appeal.  

The Veteran also identified records of care for specific disorders by Wake Medical Center in Raleigh, North Carolina in January 1991, April 1993, May 1995, and from 1997-98 under his current and previous name.  Treatment by the private hospital in January 1991 is unlikely because the Veteran was on active duty in Germany at the time, and the Veteran executed his name change in 1993.  The RO and the Appeals Management Center made multiple inquiries prior to and after return of the appeal to the Board.  In an August 2016 brief, the Veteran's representative cited a record in the file and contended that a communication from this Medical Center indicated that records on microfilm were found and that a remand was necessary to obtain those records.  However, this record also shows that the Medical Center called again several days later to report that no records were found.  As this record was reviewed by the representative, it constituted notice of the multiple unsuccessful searches.  

The Veteran was provided a VA examination of the lumbar spine in July 2010 and a record review and opinion regarding headaches in February 2016.  In the August 2016 brief, the Veteran's representative contended that both examinations and opinions were inadequate and that an additional examination was required for the right ankle disorder.  The Board disagrees and will address these issues in the analysis section below.  The Veteran was afforded the opportunity to provide oral testimony during a September 2014 Board hearing in which the undersigned VLJ complied with the requirements of 38 C.F.R. 3.103(c)(2) (2015).   The Veteran has not identified any other shortcomings in fulfilling VA's duty to notify and assist or in the conduct of the September 2014 Board hearing.   

Following the Board's remands in June 2010, April 2013, and June 2015, the RO requested and obtained additional VA and identified private records, provided VA examinations as directed, and afforded the Veteran an opportunity for a hearing.  The Board will address the adequacy of the examinations below.  Therefore, there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II Service Connection

The Veteran served as a U.S. Army power generation equipment maintenance technician.  He contended in a July 2006 claim, an October 2008 substantive appeal,  and during the September 2014 Board hearing that he injured his low back and right ankle during active service with a continuity of symptoms after service and that he developed migraine headaches shortly after service in Southwest Asia including as due to exposure to biological and chemical hazards.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the nervous system are among those disorders for which the presumption and continuity of symptoms is available.    

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b) (2015).  

Service connection may also be granted for a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4 , not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i). The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).
 
Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low back Disorder

During the September 2014 hearing, the Veteran testified that he sustained two back injuries during service: one during basic training while doing a fireman's carry and a second while attempting to straighten a falling pallet on a fork-lift and slipping on ice.  In February 2012 statement, a fellow soldier noted that he witnessed the Veteran attempting to climb up on a forklift and slipped and fell due to weather conditions, injuring his back.  The soldier noted that the Veteran was escorted to sick call and was reassigned to the barracks such that he was unable to participate in a field exercise.  

Service treatment records show that the Veteran sought treatment during basic training in April 1987 for back pain of one week duration.  The Veteran also reported unspecified back trauma in the previous 72 hours.  A clinician noted that the back pain was also associated with dysuria, urinary frequency, nausea, vomiting, diarrhea, abdominal pain, and elevated temperature.  The clinician prescribed oral medication, surface ointment, and advised muscle stretching and sit-ups.  The same day, a clinician listed this encounter on a summary sheet as "a temporary (minor) problem.  In February 1990, the Veteran sought treatment for sore throat, fever, headache, muscle weakness, and lower back pain since the previous day.  A physician diagnosed viral upper respiratory infection and prescribed fluids, anti-inflammatory and cough medication, and 24 hours rest in quarters.  The file contains an incomplete and undated medical history form in the Veteran's handwriting (as compared to a similar form dated at entry in April 1987) in which the Veteran appears to report a history of cramps in his legs and recurrent back pain.  In November 1991, the Veteran declined a separation physical examination.  A physician's assistant noted a review of the medical records and found that a separation examination was not required.  

In May 2007, the Veteran reported and authorized recovery of records of care at Wake Medical in Raleigh, North Carolina on three specific occasions in 1991, 1993, and 1995 for headaches, tinnitus, and a skin disorder but not for back pain.

Records of care at a private hospital in October 2000 show diagnoses and treatment for new onset diabetes but are silent for any back symptoms.  The Veteran denied any history of joint pain or arthritis. 

The Veteran authorized the recovery of records of care at a private hospital in September 2003 for injuries sustained in an accident when he blacked out, aggravated his back and right knee.  He noted that the original back injury occurred in basic training.  Records of this emergency room care were recovered and show that the Veteran was standing alongside his motorcycle, tripped and fell over it, injuring his left knee.  There was no other injury and no mention of back aggravation or discomfort.  

The RO received the Veteran's claim for service connection in July 2006.  

In an April 2007 letter, the Veteran's private primary care physician commented on the Veteran's hearing and tinnitus and noted a history of diabetes.  Clinical records from 2002 to 2007 include treatment for diabetes and a variety of other symptoms but are silent for any low back complaints.  

In October 2007, the Veteran sought treatment at a private emergency room for chronic thoracic back pain.  An X-ray of the thoracic spine showed mild degenerative disease.  There was no imaging of the lumbar spine.  The attending physician diagnosed extremity and back muscle pain and prescribed only muscle relaxant and pain medication.  In an October 2007 letter dated one day after the emergency room visit, a private orthopedic physician noted that he had examined the Veteran for severe thoracolumbar spine pain that insidiously started about one and one-half weeks earlier.  The Veteran reported that he had a similar episode of mid back pain in service in 1991 which was treated conservatively for four weeks and had subsided.  The Veteran reported that he was working for a heavy equipment company.  The physician diagnosed severe thoracolumbar pain with possible herniated discs or, alternatively muscle strain, ordered imaging studies, and prescribed pain medication and lumbar strengthening exercises.  The imaging was not performed because the Veteran's insurer would not do so until after six to eight weeks of clinically supervised treatment.  There is no further record of care by this specialist. 

In an October 2008 substantive appeal, the Veteran noted that his chronic low back pain started when he attempted a fireman's carry during basic training and was misdiagnosed by the military clinician at sick call.  He noted that he later aggravated the back when he fell off a forklift while getting ready for a field exercise.  He was excused from the exercise and reassigned to the barracks.  

In a November 2008 letter, the Veteran's mother summarized her observations of the Veteran's onset of diabetes and commented that he did not make the Army his career because of complications of diabetes and lower back pain. 

In July 2010, a VA physician noted a review of the claims file and the Veteran's report of back pain and popping while performing a fireman's carry during basic training in 1987.  The Veteran recalled seeking treatment at sick call, but could not remember the diagnosis and was told only to perform back stretches.  He reported that he continued to experience back pain especially while running.  After arriving in Germany in 1989 or 1990, he fell off a forklift and landed on his back.  He did not seek immediate treatment but did so after field exercises about one to two weeks later.  He also did not recall the diagnosis but continued to have low back pain for the remainder of his service.  He did not seek private care for several years after his discharge but had no further back trauma.  Although the Veteran reported using narcotic pain medication twice daily, he had a normal gait and did not use support devices.  He reported that he was not limited in walking endurance but could not perform heavy lifting.  He acknowledged that he once saw a specialist but did not return for surgery or follow up care because of a lack of insurance coverage

Following a physical examination, the physician diagnosed lumbar spine myofascial syndrome.  Three X-ray images were obtained that showed no loss of lordosis, improper alignment, loss of disc spacing, fractures, dislocations, or degenerative disease but only some calcified phleboliths in the pelvic area.  The physician found that the current lumbar myofascial syndrome was less likely than not related to the Veteran's service, including his one treatment for back complaints.  The examiner explained that the Veteran was treated for low back pain in April 1987 with a reported history of low back pain for approximately one week and that he was treated conservatively without follow up.  The examiner further noted that, in February 1990, the Veteran was seen for a viral syndrome with complaints of back pain associated with myalgias due to the viral syndrome, and that this was not related to any muscular/mechanical back pain or injury to the back.  Further, the examiner noted that these symptoms were typical myalgias that occurred with viral syndrome, that they were not related to a spine injury, and that there was no evidence indicating a chronic condition while on active duty.  Finally, the examiner reasoned that the Veteran was seen in October 2007 by a pain management specialist with complaints of low back pain that had begun one week and one-and-one-half weeks, respectively, prior to be seen.

During the September 2014 Board hearing, the Veteran testified that he hurt is back in April 1987 during basic training and again during the early winter of 1988 when he was operating a forklift.  He stated that a pallet was on crooked and that he got off the forklift to straighten it, slipped on ice and snow, and landed on his back.   He stated that the pallet landed on his right ankle.  He stated that he was taken to a barracks and placed on light duty and did not go to the field exercise.  He stated that the nearest hospital was 30 miles away and that he did not receive treatment.  He declined a separation examination because he had to return home for a job and did not seek any treatment for a year.  He did not obtain regular treatment until seeing the private primary care physician in 2002 and starting care at a VA clinic in 2006. 

In an October 2014 memorandum, the Veteran's private primary care physician noted that he had treated the Veteran since 2002, that the Veteran had a chronic history of back pain, and that the Veteran had reported a first attack of back pain in approximately the 1990s, during service.  The physician noted, "By looking at his history I can state that injury during that period while he was in military can be a cause of his chronic back pain." 

In June 2015, the Board denied service connection for low back disorder because the current disorder was not caused or etiologically related to any disease, injury, or incident during service and because spinal arthritis first manifested greater than one year after service. 

In March 2016, the parties to the Joint Motion for Partial Remand found that the Board had acknowledged the Veteran's report of two injuries in service but made no specific finding that the second injury occurred and did not address the probative value of the evidence supporting the second injury.  The parties also agreed that it was unclear whether the July 2010 VA examiner accepted that the second injury occurred.  If the Board found that a second injury did occur, a new opinion based on the acceptance of both injuries was required.  

Records of VA outpatient care from 2006 through September 2015 were obtained and associated with the claims file.  In August 2011, a clinician noted the Veteran's report of running 3 miles on a treadmill daily and performing weight resistance exercises but experiencing low back pain since falling on ice in service.  The clinician noted the same exercise routine in December 2011 but with no joint pain or morning stiffness.  In March 2012 when a primary care physician noted the Veteran's report of not exercising because of low back pain.  An X-ray obtained that month was noted by a clinician in September 2012 to be unremarkable.  In April 2014, a clinician noted that the Veteran was performing cardiovascular exercise for 30 minutes three to four days per week and resistance training three times per week.  In April 2015, a VA emergency room physician noted that the Veteran attended martial arts class twice per week which involved 1.5 hours of calisthenics.   Although these records were associated with the claims file after the most recent March 2016 supplemental statement of the case, they are cumulative of evidence of a contended back injury in service and confirm the existence of a current, mild back disorder.  Therefore, referral for review by the AOJ is not required.  

In an August 2016 brief, the Veteran's representative called attention to the Joint Motion instruction and contended that a new examination was required because the record contained competent and credible evidence that a second injury to the back occurred, citing the Veteran's hearing testimony, statement from the fellow soldier, and the private physician's October 2014 opinion.  

The Board finds that service connection for a low back disorder is not warranted. 

There is competent medical evidence of a current thoracolumbar disorder.  Although the private orthopedic physician in 2007 suspected major spinal deficits based on the Veteran's report of severe pain, this hypothesis was not confirmed. Later in the medical history, imaging studies, and clinical examinations better diagnosed the disorder as mild lumbar myofascial syndrome with some pelvic bone calcifications.  Therefore the first element of service connection of a current disability during the period of the appeal is met, although not so severe as to impair vigorous exercise and participation in martial arts training. 

The Veteran, his fellow soldier, and his mother are competent to report observations of events and symptoms observable by a lay person.  The Board finds that the Veteran's and fellow soldier's statements regarding the occurrence of back pain after a fireman's carry in basic training and the occurrence of a fall while climbing on or coming down from a forklift in bad weather are credible and that these events did occur.  However, that these events occurred does not necessarily mean that an injury occurred sufficient to cause the current, mild chronic back disorder.  The Board finds that neither event resulted in a spinal or chronic muscle injury not only because of the absence of any competent diagnosis and treatment in service but also because of inconsistencies in the reporting of the nature of treatment at that time and the Veteran's continued performance of duty after the events. 

With respect to the fireman's carry in April 1987, the Veteran sought treatment several days after the event.  In addition to back pain, he reported many other concurrent symptoms of an infection and treatment for the back was limited to stretching and surface ointments.  A clinician noted that the symptoms were a minor and temporary problem.  Although the Veteran contended that he was misdiagnosed, he is not competent to diagnose the nature of his back discomfort or what treatment he should have been provided.  The Board places probative weight on the clinician's findings as they were noted by a trained medical clinician based on observations at that time and because the Veteran returned to physically rigorous basic training which he completed satisfactorily and on time.  

With respect to the fall from a forklift in the winter of 1988, the Veteran's report of the fall and post-fall activity is inconsistent and does not support the occurrence of an injury.  He and his fellow soldier report that he was taken to sick call, but there is no record of care even though the records contain many other notations of care for minor problems at that duty station.  It is reasonable that his military supervisors might have excused him from field exercises, but he was assigned to light duty in the barracks and did not seek follow-up treatment as would have been appropriate for a severe injury or even for persistent pain.  The Veteran returned to his regular duties for more than three years including a wartime deployment to Southwest Asia with no further complaints.  He inconsistently reported to his attending physician that he had experienced an "insidious" onset of mid-back pain in 1991 which was treated for four weeks.  There is no service record entry for this four week course of treatment.   Moreover, the Veteran did not report a traumatic fall which would have been an important factor in a diagnosis.  

Finally, the Veteran was treated in February 1990 for an upper respiratory infection that included overall muscle weakness and back pain that resolved in 24 hours.  Again, the Veteran did not report a previous traumatic injury.   The Board considered the undated medical history questionnaire in which the Veteran appeared to report recurrent back pain.  He did not indicate that it arose from trauma and he declined a clinical examination.  His report is consistent with the several isolated occasions of treatment for back discomfort concurrent with infections and possible mild muscle strains associated with rigorous Army duties.  However, the great weight of competent and credible evidence is that the Veteran did not sustain injuries causing a chronic disability in service, and that his report of continued back pain since the fall is not credible.  

Regarding a presumption of service connection for a disorder rising to a compensable level within one year and service connection on the basis of continuity of symptoms, the Board finds that this is not warranted.  The Veteran has not been diagnosed with arthritis of the lumbar spine, but rather only a mild syndrome with no neurological complications.  He reported that he received hospital care in the 1990s but not for back symptoms.  He denied any joint symptoms when examined in 2000, and in 2007 reported only the insidious, unexplained onset of pain in 1991 for which there is no record of care.  The Veteran's mother noted that the Veteran did not embark on an Army career in part because of back disorder.  However, this is inconsistent with the service records and the Veteran's own testimony that he left the Army for an immediate job opportunity.  The mother did not note observing the manifestations of any disability within one year of service nor is she competent to diagnose a chronic back disability.  Therefore, the Board finds that the Veteran's mild lumbar myofascial syndrome with some pelvic bone calcifications manifested greater than one year after service without a continuity of symptoms since service. 

The Board considered the opinion of the Veteran's private primary care physician noted in October 2014 based on his treatment of the Veteran since 2002.  The Board places very low probative weight on the opinion because it was speculative and based only on an unspecific assessment of history likely from the Veteran's report without review or understanding of the events and courses of treatment in service.  The physician referred only to the Veteran's report of an "attack" of back pain in the 1990s.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Notably, none of the clinical records from this physician including entries labelled as a physical examination mention symptoms or treatment for chronic back pain.  As such, this opinion warrants little probative weight.

The Board places much greater probative weight on the examination, diagnosis, and opinion of the VA physician in July 2010.  This examination was adequate because the examiner reviewed the entire medical history file, considered the Veteran's and fellow soldiers report of events in service, performed a comprehensive examination and provided an opinion on an accurate factual basis with rationale.  Contrary to the conclusions of the parties to the joint motion and the Veteran's representative in an August 2016 brief, the physician clearly noted the Veteran's reports of the fireman's carry and forklift fall events that the Veteran contended were injuries.  He did not reject the occurrence of the events, but rather did not recognize either as evidence of a back injury based on his review of the treatment records which fully support his conclusions.  Although an adjudicator may not challenge a claimant's credibility solely on the absence of contemporaneous medical treatment records, a competent physician may formulate his or her medical opinion on the presence or absence of records of symptoms and diagnoses.  Here, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

The weight of the credible and probative evidence demonstrates that the Veteran's current lumbar myofascial syndrome with pelvic calcifications was not the result of injuries sustained in service, and first manifested greater than one year after active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

In an October 2008 substantive appeal and during the September 2014 Board hearing, the Veteran testified that he experienced "massive migraine" headaches with nausea and vomiting that started when he returned to Germany from Southwest Asia.  He acknowledged that he did not seek treatment or use medication during service but that the headaches did help him decide to leave the Army.  He stated that he currently used over the counter medication.  The Veteran was not sure whether he was treated for headaches at Wake Medical Center emergency room in the 1990s but reported receiving treatment from his private physician starting in 2002 and from VA starting in 2006.  

In a written statement dated in December 2006, the Veteran's sister noted that she lived with the Veteran for about one year starting in November 1991 and noted that he complained of massive and extensive headaches so severe that his vision was blurred.  In a written statement dated in November 2008, the Veteran's mother noted that when he came home from Germany in 1990, he complained of frequent headaches, tiredness, and poor circulation in the feet.

As noted above, service treatment records show that the Veteran sought treatment in April 1987 during basic training for headache, dysuria, urinary frequency, nausea, vomiting, diarrhea, abdominal pain, and elevated temperature.  The clinician prescribed oral medication.  The same day, a clinician listed this encounter on a summary sheet as "a temporary (minor) problem.  In February 1990, the Veteran sought treatment for sore throat, fever, headache, muscle weakness, and lower back pain since the previous day.  A physician diagnosed viral upper respiratory infection and prescribed fluids, anti-inflammatory and cough medication, and 24 hours rest in quarters.  In April 1990, the Veteran sought treatment for "blackout spells" that did not produce loss of consciousness but caused loss of vision and dizziness usually associated with running.  A physician's assistant noted that the symptoms had occurred since 1985-1986 which was prior to active service and that the condition was not urgent.  The Veteran was to return to the clinic the next day, but there is no record of follow-up care.  The Veteran deployed to Southwest Asia from December 1990 to May 1991.  The file contains an incomplete and undated medical history form in the Veteran's handwriting (as compared to a similar form dated at entry in April 1987) in which the Veteran appears to deny frequent or severe headache.  In November 1991, the Veteran declined a separation physical examination.  A physician's assistant noted a review of the medical records and found that a separation examination was not required.  

As noted above, records of emergency room care at Wake Medical Center in the 1990s could not be recovered.  In October 2000, the Veteran sought emergency room care at another private hospital for severe thirst and frequent urination.  He denied any history of headache, blurred vision, diarrhea, or vomiting.  The attending physician diagnosed uncontrolled diabetes.   Records of care by the Veteran's private primary care physician from 2002 to 2007 show that the Veteran denied any headaches or blurred vision on several occasions.  There was no diagnosis of any headache disorder.  Records of VA outpatient care from 2006 - 2007 are silent for any symptoms or treatment for headaches.  

The RO received the Veteran's claim for service connection for migraine headaches and tinnitus in July 2006. 

The Veteran was evaluated in April 2007 by an ear, nose, and throat specialist.  The physician noted the Veteran's report of constant tinnitus since 1991, although he also reported that he had difficulty hearing conversation for the past three to four years.  There was no mention of concurrent headaches.   The Veteran underwent a VA audiometric examination in April 2008.  The audiologist noted the Veteran's report of tinnitus since training on a firing range in 1990 but there was no mention of a history of or concurrent headaches.  

In June 2010, the Board remanded the claim in part to obtain a VA examination.  The Board acknowledged the Veteran's report of experiencing headaches during and after service in Southwest Asia.  The Board instructed the examiner to determine whether the Veteran's signs and symptoms could be attributed to a known clinical diagnosis and if so whether that diagnosis was related to military service. 

In June 2010, a VA audiologist noted a review of the claims file and the Veteran's report of constant tinnitus since service.  Although the audiologist noted that service records were silent for any reported symptoms of tinnitus, the audiologist accepted the Veteran's report of constant symptoms since training on a firing range and found that the tinnitus was related to military service.  There was no mention of headaches in this examination report. 

In July 2010, a VA physician noted a review of the claims file and the February 1990 treatment for multiple symptoms, including headache, diagnosed as a viral upper respiratory infection.  The physician also noted no mention of headaches in VA treatment records from 2006 to 2007.  The Veteran reported headaches with nausea two to three times per month, aggravated by bright lights but with no precipitating factors.  The headaches lasted five to six hours and precluded performance of his work duties.  He used narcotic pain medication daily for back pain that also reduced the headache symptoms.   A clinician examination was unremarkable.  The physician diagnosed migraine headaches as a diagnosable condition, presumably only from the Veteran's lay description of his symptoms as there were no imaging studies or positive clinical findings, and found that there was insufficient evidence to show that the one occasion for headaches in 1990 concurrent with a respiratory infection was related to the current migraine disorder.  

In a June 2015 remand, the Board found that this opinion required additional rationale.  In February 2016, the physician again noted a review of the claims file and found that the headaches treated in February 1990 were acute and resolved without chronicity and there were no other encounters for treatment or events in service related to the current migraine disorder.  The physician also cited a publication by the Institutes of Medicine regarding the health effects of service in Southwest Asia that found no increased risk of headaches associated with this service. The physician acknowledged the Veteran's report that his headaches began shortly after Southwest Asia service but there was no diagnosis of this disorder within one year of discharge from service.  

VA outpatient treatment records from July 2010 through September 2015 are completely silent for any symptoms, diagnoses, or treatment for headaches.  Clinicians note that the Veteran used over-the-counter anti-inflammatory medication for back and shoulder pain only.   Periodic vision examinations for diabetic retinopathy are silent for any vision symptoms related to headaches.  There are no prescriptions for narcotic medication.  

Records of primary care at a private hospital from 2006 to 2014 were obtained and associated with the claims file after the most recent March 2016 supplemental statement of the case.  In July 2009, the Veteran underwent a neurological examination for neck and right arm pain with no mention of headaches.  In February, July, September, and October 2013, his physician noted explicitly that the Veteran denied any headaches or blurred vision.  

In an August 2016 brief, the Veteran's representative contended that the July 2010 examination and February 2016 opinion were inadequate because the examiner did not consider the service record evidence of nausea and vomiting.  Citing a medical manual, the representative contended that these symptoms were noted in both 1987 and 1990 are commonly recognized symptoms of headaches.  The representative also contended that the examiner did not consider the April 1990 service record evidence of "blackouts" and "blurred vision," again citing a medical manual that these are warning signs of migraines.  The examiner also did not address the sister's report of severe headaches immediately after service.  Therefore the representative contended that the examiner's opinion was based on inaccurate facts.   The representative also contended that the examiner improperly relied only on the absence of records of treatment and did not consider that the headaches were secondary to service-connected tinnitus, citing a medical treatise by Berthold Lanagguth, etc. al., Tinnitus and Headache, BioMed Research International (2015) for the proposition that the two disorders may be linked by a shared pathophysiological mechanism. 

The Board finds that service connection for migraine headaches is not warranted.  

First, the Board finds that the great weight of competent medical evidence is that the Veteran did not have a diagnosis of a chronic migraine or any other headache disorder during active service or at any time during the period of the appeal.   

The Veteran and his sister are competent to report on observed symptoms.  These observations were made by the sister only during the first year after active service.  The Veteran reported headaches on occasions in April 1987 and February 1990 as well as dizziness and vision disturbances in April 1990.  The Board accepts these reports of symptoms as credible as they were either accepted by clinicians in service or not contradicted by any other evidence in the year after service.  Even though records of emergency room visits for headaches could not be recovered, the Board finds that the Veteran's reports of care in 1993, 1995 and 1997-98 are credible.  However, the Board finds that his contentions of a continuity of headache symptoms since 2002 and during the entire period of the appeal are not credible.  The Board acknowledges that the Veteran may not be found incredible solely because of a lack of treatment records; however, this is a factor.  Since 2002 and during the entire period of the appeal, the Veteran received primary care from multiple sources including regular VA care with numerous opportunities to report chronic migraine headaches.  He did not do so when it would be appropriate.  In 2013, he denied headaches or vision disturbances on several occasions.  Records of VA and private care do not contain prescriptions for narcotic medication for any disability.  He did not inform his clinicians of the occurrence of two to three migraine headaches lasting five hours and precluding work duties.  

The Board finds that the reports of recurrent episodes of severe headaches provided to the VA examiner in 2010 and to the Board in September 2014 hearing were offered in self-interest for compensation because no such reports were provided to numerous regular medical care providers in the context of receiving treatment.  The only diagnosis of migraine headaches was made by the VA physician in July 2010 based only on the Veteran's lay statements which the Board finds lack credibility.  Although this diagnosis was made by a competent physician, the Board assigns it very low weight in comparison to the great volume of clinical care records that are either silent or deny any such symptoms.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Even if the Veteran did have some form of headache disorder within one year after service as reported by his sister, the weight of competent and credible evidence is that it did not manifest during active service, was not caused or aggravated by any aspect of service including duty in Southwest Asia, and in any event resolved prior to the period of the appeal.  Even if the Veteran now has a specifically diagnosable form of migraine headache, the only competent evidence of record providing that specific diagnosis is that made by the VA examiner in July 2010 based on lay statements of the nature and frequency of symptoms.  This rules out service connection for symptoms and signs of an undiagnosed illness associated with service in Southwest Asia.  Moreover, this disorder is not a medically unexplained chronic multisymptom illness.  Therefore application of the provisions of Section 1117 is not warranted. 

On both occasions during service in April 1987 and in February 1990, clinicians evaluated the headaches with nausea and vomiting as symptoms of a viral infection.  The reported chronic symptoms of dizziness and near blackouts while running since prior to service (but no headaches) were considered by a physician's assistant as not urgent and the Veteran did not follow-up the next day.  These encounters occurred prior to the Veteran's deployment to Southwest Asia.  The Veteran did not provide details on the nature of the biological or chemical hazards that he encountered in theater, and his military occupation as a power generation technician would not have placed him in combat areas where they were encountered by combat units.  It appeared that he denied any recurrent headaches in the medical history report and declined any further examination as would be inappropriate for a soldier who was experiencing severe migraine headaches immediately after returning from deployment.  

The Board acknowledges but places very low weight on the contentions of the Veteran's representative in the August 2016 brief.  The Board acknowledges the references cited for the principles that nausea and vomiting accompany migraine headaches and that dizziness and vison blurring are warning signs of migraines.  However, the representative is not competent to apply these medical principles to the Veteran's case, nor does it show that the July 2010 VA examination was inadequate.  The VA examiner did not discuss the April 1987 encounter but did review the February 1990 encounter when the same array of symptoms was clearly diagnosed as associated with a viral infection.  The physician acknowledged a review of the file but did not mention the episode of dizziness while running or the sister's report of headaches after service.  However, the physician found that there was no diagnosis of a chronic headache disorder in service, which is correct.  Therefore, the Board finds that the opinion of the VA physician in July 2010 and February 2015 are adequate because he considered the Veteran's lay statement that his headache developed in service, because the sister's lay statement is cumulative in that it repeats the existence of a disorder after service, and that he in fact did make a diagnosis of a chronic condition based on those statements and his medical judgement.  The Board simply finds that his diagnosis is outweighed by a great volume of clinical information to the contrary.  Moreover, the case law cited by the representative that precludes finding lay statement incredible solely on the basis of the absence of medical treatment applies to adjudicators and fact finders.  It does not preclude a medical professional from forming an opinion based on the existence or absence of treatment nor does this rationale cause a medical opinion to be inadequate necessarily requiring a new examination.  See Buchanan, supra.  

Regarding the representative's contention that another examination is necessary to address service connection on a secondary basis, VA must provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Lay evidence of an indication that the current disorder may be associated with service need not be competent evidence to meet the low threshold.  Waters v. Shinseki, 601 F.3d 1274, 1277   (Fed. Cir 2010).   Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board finds that another examination to consider whether a headache disorder, if any, is caused or aggravated by tinnitus is not warranted.  This theory was offered by the representative who is not competent to apply the principles of a medical treatise on a complex matter to the Veteran's case.  There is no evidence to support this generalized theory anywhere in the record.  Service connection was awarded for tinnitus based on the Veteran's report of noise exposure at a firing range and the onset of tinnitus in service.  The Veteran has not reported, and audiometric examiners have not mentioned, concurrent headaches.  

The Board obtained a copy of the cited treatise "Tinnitus and Headache" and notes that the authors' research suggests that there may be a lateral or common psychophysiological link between the two disorders, if concurrent, but not that tinnitus causes or aggravates headaches.  In fact, the authors noted that more patients reported that the onset of headaches preceded the onset of tinnitus, contrary to the representative's contentions.  Moreover, the authors cited possible common causes for both disorders as carotid artery dissections, arteriovenous malformations, traumatic brain injury, intracranial lesions, and hypertension.  The study was based on self-reporting questionnaires with no clinical component.  The Board is not competent to apply this research to the Veteran's case but finds that it does not support the representative's contention that tinnitus causes or aggravates headache disorders.  The Board finds that this potential theory recently raised by the representative without support in the record does not meet even the low threshold for another VA examination or opinion.  

The weight of competent, credible, and probative evidence is that the Veteran does not now or during service or during the period of the appeal have a chronic migraine headache disorder and that any post-service disorder observed by the Veteran and his sister resolved prior to the period of the appeal, did not manifest in service, and was not caused or aggravated by any aspect of service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disorder

In an October 2008 substantive appeal and during the September 2014 Board hearing, the Veteran testified that at the time of a fall from a forklift truck in the early winter of 1988, a pallet of turnbuckles landed on his right ankle and that he was assigned to barracks duty because of an injury to the ankle.  In February 2012 statement, a fellow soldier noted that he witnessed the Veteran attempting to climb up on a forklift and slipped and fell due to weather conditions, injuring his back.  The soldier noted that the Veteran was escorted to sick call and was reassigned to the barracks such that he was unable to participate in a field exercise.  He did not mention a falling pallet or an ankle injury. 

Service treatment records are silent for any symptoms diagnoses or treatment for an injury to the right ankle.  All post service private and VA treatment records are silent for any reports of symptoms of an ankle injury or diagnoses or treatment for any right ankle deficit including all records during the period of the appeal.  In the undated medical history questionnaire, the Veteran appears to deny any broken bones, arthritis, bone or joint abnormality, lameness, or foot trouble. 

In the August 2016 brief, the Veteran's representative contended that the record showed a current, chronic right ankle disability, citing VA outpatient treatment records dated July 12, 2012 and September 23, 2015.  The citations are incorrect.  There are no records of VA outpatient care dated July 12, 2012.  There is a record of care by a private primary physician on this date.  The physician noted the Veteran's report of cramps in the legs and feet and diagnosed sleep related leg cramps.  It is unlikely that there is a missing VA treatment report on the same date.  On September 23, 2015, a VA primary care physician performed a diabetic foot examination and noted diminished circulation, foot deformity, and a minor foot infection with no observations of the right ankle or reports by the Veteran of a right ankle injury.  Therefore, absent any evidence of a current right ankle disability, the criteria for an examination are not met.  

The Board finds that service connection for a right ankle disorder is not warranted because there is no competent evidence of a current disorder, and the first element of service connection is not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for migraine headaches is denied.

Service connection for a right ankle disorder is denied. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


